Citation Nr: 0923445	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  05-08 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
April 1956 to May 1959.  

This matter is before the Board of Veterans' Appeals on 
appeal of a rating decision, dated in June 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO or 
Agency of Original Jurisdiction). 

In a decision in July 2007, the Board reopened the claim of 
service connection for bilateral hearing loss and remanded 
the claim for additional development.   In February 2009, the 
Board obtained an opinion from an independent medical expert 
and a copy of the opinion was provided to the Veteran and his 
representative in April 2009.  In May 2009, the Veteran 
submitted additional evidence and did not waive the right to 
have the evidence initially considered by an Agency of 
Original Jurisdiction. 

For this reason, the claim is REMANDED to the RO via the 
Appeals Management Center in Washington, DC.  


REMAND

Pursuant to 38 C.F.R. § 20.1304 and in order to ensure 
procedural due process, the case is REMANDED for the 
following action:

Adjudicate the claim, considering all 
the evidence of record, including the 
evidence submitted by the Veteran in 
May 2009. If the benefit sought remains 
denied, furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.  


The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

